                   Case 1:18-cv-12345-VSB Document 21 Filed 08/26/19 Page 1 of 2




The NewYorkTlmes
Company




David McCraw              August 26, 2019
Senior Vice President &
Deputy General Counsel

T 212 556 4031

mccraw@nytimes.com

620 8th Avenue
New York, NY 10018
nytimes.com               VIA ECF

                          The Honorable Vernon S. Broderick
                          United States District Court
                          Southern District of New York
                          Thurgood Marshall United States Courthouse
                          40 Foley Square, Room 415
                          New York, NY 10007

                          Re:     Gwynn X. Kinsey, Jr., v. The New York Times Company, 18-cv-12345-
                                  VSB

                          Dear Judge Broderick:

                          I am counsel for Defendant The New York Times Company (“The Times”) in the
                          above-referenced action. I write in response to Plaintiff’s correspondence of
                          August 26, 2019, concerning the Second Circuit’s recent decision in Palin v. New
                          York Times Co., --- F.3d ---, 2019 WL 3558545, 2019 U.S. App. LEXIS 23439
                          (2d Cir. Aug. 6, 2019).

                          First, unmentioned in Plaintiff’s letter is the fact that on August 20, 2019, The
                          Times filed a petition for a rehearing by the panel or, alternatively, by the Second
                          Circuit en banc. 17-3801, Dkt. No. 108. Among the petition’s grounds is the
                          panel’s conflation of “reckless” conduct, as the term is used in tort law, with the
                          concept of “reckless disregard” in the actual malice analysis. See id. at 7-14.

                          Second, while Plaintiff’s letter cites the case-specific allegations that were relied
                          upon by the panel to find actual malice adequately pleaded in Palin, the relevant
                          takeaway for this matter is the Second Circuit’s reaffirmation of the analysis set
                          forth in The Times’s motion to dismiss – namely, that the “critical question” in
                          the actual malice analysis is “the state of mind of those responsible for the
                          publication,” and a plaintiff’s actual malice pleadings must satisfy “the
                          plausibility standard” erected by the Supreme Court in Bell Atlantic Corp. v.
                          Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009).
                          Palin, 2019 U.S. App. LEXIS 23439, at *8, 24.
Case 1:18-cv-12345-VSB Document 21 Filed 08/26/19 Page 2 of 2




       Respectfully submitted,



       i-j£           L-
       David E. McCraw

       cc:    Barry Coburn (via ECF)




                                       2
